NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM H. GILLIAM,                              No. 20-16939

                Plaintiff-Appellant,             D.C. No. 1:20-cv-00201-JMS-RT

 v.
                                                 MEMORANDUM*
KATHLEEN N.A. WATANABE, The Hon.,
in her official capacity as Judge of the Fifth
Circuit Court; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Hawaii
                  J. Michael Seabright, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      William H. Gilliam appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging that improper decisions were made

in a state court action. We have jurisdiction under 28 U.S.C. § 1291. We review


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Gilliam’s request for oral
argument, set forth in his briefs, is denied.
de novo a dismissal based on judicial immunity. Sadoski v. Mosley, 435 F.3d

1076, 1077 n.1 (9th Cir. 2006). We affirm.

      The district court properly dismissed Gilliam’s claims for injunctive and

declaratory relief against Judge Watanabe because Gilliam failed to allege facts

sufficient to state a claim for such relief. See Hebbe v. Pliler, 627 F.3d 338, 341-

42 (9th Cir. 2010) (although pro se pleadings are to be liberally construed, a

plaintiff must still present factual allegations sufficient to state a plausible claim

for relief); see also 42 U.S.C. § 1983 (barring injunctive relief against judicial

officers for their judicial conduct “unless a declaratory decree was violated or

declaratory relief was unavailable”); Green v. Mansour, 474 U.S. 64, 67-69 (1985)

(distinguishing claims for prospective and retrospective relief and explaining that

claims for retrospective relief are barred by the Eleventh Amendment).

      The district court did not abuse its discretion by dismissing Gilliam’s

complaint without leave to amend because amendment would have been futile.

See Cervantes v. Countrywide Home Loans, 656 F.3d 1034, 1040-41 (9th Cir.

2011) (setting forth standard of review and explaining that a district court may

deny leave to amend if amendment would be futile).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellees’ motion to take judicial notice (Docket Entry No. 8) and Gilliam’s


                                            2                                     20-16939
motion to supplement the record (Docket Entry No. 22) are denied as unnecessary.

      AFFIRMED.




                                       3                                  20-16939